Citation Nr: 0207734	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  95-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for acne 
conglobata of the back, chest, face and neck, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He served in Vietnam from July 26, 1969, to 
July 25, 1970.

This appeal arose from August 1995 and October 1996 rating 
decisions of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In October 1995, the 
RO issued a decision which increased the evaluation assigned 
to the service-connected skin disorder to 30 percent.  In 
March 1997, the veteran testified at a personal hearing at 
the RO; in April 1997, the hearing officer rendered a 
decision continuing the denial of the claims.  In September 
1997, the Board of Veterans Appeals (Board) remanded these 
issues to the RO for evidentiary development.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD based in part on his 
reports of stressors including experiencing mortar and rocket 
attacks in Vietnam.

2.  According to a report from the U.S. Army Joint Services 
Environmental Support Group (ESG), the unit with which the 
veteran served in Vietnam came under mortar, rocket, and 
sniper attacks.

3.  The veteran's service-connected acne conglobata is 
manifested by multiple atrophic scars from previous lesions; 
multiple large comedones and papules; multiple hypopigmented 
macules consistent with previous lesions; some erythema and 
telangiectasis on the nose; and multiple stuck-on papules on 
the back.

CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for PTSD.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(f) (2001).

2.  The criteria for an increased evaluation for the service-
connected acne conglobata have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R.§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.20, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he should be awarded service 
connection for PTSD.  He has asserted that he suffers from 
nightmares, intrusive thoughts, an exaggerated startle 
response, depression and anxiety as a result of his service 
in Vietnam.  He has also claimed that his service-connected 
acne conglobata is more severe than the current disability 
evaluation would suggest.  He claims that this condition has 
caused significant purulent discharge, bleeding, irritation 
and pruritus.  Therefore, he believes that an increased 
evaluation is justified.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

PTSD

The veteran's DD-214 indicates that his military occupational 
specialty was cook.  He received the National Defense Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
There is no indication that he received any combat badges.  
His personnel records indicated that he served as a cook 
during his tour of duty in Vietnam.

The veteran's service medical records do not show any 
complaints of or treatment for psychiatric complaints.  The 
April 1968 entrance examination and the January 1971 
separation examination both noted that he was psychiatrically 
normal.

VA outpatient treatment records dated between 1978 and 1979 
reflect the veteran's treatment for "nerves."  He was noted 
to be taking Valium; he also admitted to alcohol abuse.  A VA 
examination conducted in December 1981 diagnosed atypical 
anxiety disorder and alcohol abuse, in remission.  VA 
treatment records throughout the 1980's noted his treatment 
for alcohol abuse.  A VA psychiatric examination conducted in 
February 1988 noted his complaints that his nerves would 
worsen whenever he was reminded of his war experiences.  He 
stated that he had driven a truck in service, at which time 
he saw combat and witnessed people being shot.  The mental 
status examination noted combat dreams, persistent thoughts 
of combat, estrangement from others, a startle response, 
trouble sleeping and avoidance of war reminders.  The 
diagnosis noted that his symptoms were consistent PTSD.

In April 1988, the veteran provided a statement concerning 
his inservice stressors.  He stated that he had seen a 
friend, J. P., killed by a mortar explosion as they were 
walking up a road.  He also noted that he had done perimeter 
guard duty, at which time he was exposed to regular rocket 
and sniper attacks.  

The veteran was afforded a VA examination in September 1988.  
He admitted that his primary assignment during service was 
non-combat in nature; however, he stated that he had driven 
trucks in convoys where ambushes were possible.  He also 
stated that he did perimeter guard duty and that he had fired 
at the enemy.  Finally, he noted that a good friend had been 
killed by a mortar round.  After these events, he stated that 
he had become hypervigilant, tense, edgy and had developed 
trouble sleeping.  He also noted that he began to drink to 
control his flashbacks and intrusive thoughts.  He also 
appeared to have panic attacks, manifested by sweating, 
palpitations, shortness of breath and dizziness.  He 
demonstrated mild dramatization of behavior, but was usually 
spontaneous.  His speech and thinking were clear, but he 
displayed some impatience and a lack of perseverance.  There 
was no evidence of either a thought or mood disorder.  The 
MMPI test results noted that he was very high strung and 
tense.  The diagnoses were probable mild PTSD and passive-
aggressive personality disorder.

In August 1996, the U.S. Army and Joint Services 
Environmental Support Group (ESG) indicated that the area 
where the veteran's unit had served in Vietnam had been 
subjected to mortar, rocket and sniper attacks.  In order to 
confirm the death of his friend, it was indicated that they 
would need the specific date of his death, the location, the 
full name, his unit designation down to the company level and 
the identity of any other units involved.

VA re-examined the veteran in September 1996.  He stated that 
his nerves were worse and that he was easily irritated and 
aggravated.  He indicated that he did not sleep well and that 
he would have combat-related dreams three times a week.  The 
mental status examination found that he was friendly and 
cooperative and was not hostile or belligerent.  He was 
somewhat quiet and displayed mild to moderate anxiety and 
depression.  He was alert and oriented and his answers were 
goal-directed.  There was no evidence of pressured speech, 
flights of ideas, looseness of association, hallucinations, 
delusions, paranoia or ideas of reference.  The diagnosis was 
PTSD.  

In March 1997, the veteran testified at a personal hearing at 
the RO.  He admitted that his military occupation was cook 
but he said that he was made to drive trucks in convoys which 
received enemy fire.  He stated that he transported prisoners 
and encountered men who kept body parts as souvenirs.  He 
claimed that he had been wounded and had been offered a 
Purple Heart, which he reportedly turned down.  Ever since 
service he had had employment, domestic and substance abuse 
problems.  

In August 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly ESG) indicated that they 
were able to corroborate that there were two individuals with 
the same last name as the person the veteran claimed he knew 
that was killed.  However, neither of them had the same first 
name.  Therefore, they could not confirm the claimed death of 
J. P.

Acne conglobata

The record indicates that the veteran was service-connected 
for a skin disorder, diagnosed as acne, by a rating action 
issued in January 1982.  At that time, it was assigned a 
noncompensable evaluation.

The pertinent evidence of record included the report of a 
December 1994 VA examination.  The veteran was noted to have 
dramatic evidence of acne conglobata with significant 
scarring over the entire back.  He had multiple-headed 
comedones, tunneling lesions, small cysts and pustules.  
These were primarily on his back but there was some 
involvement on the chest and to a lesser degree on the face.  
The diagnosis was severe acne conglobata.

VA outpatient treatment records developed between 1994 and 
1998 showed the veteran's continuing treatment for acne 
conglobata.  This condition was described as severe and 
extensive.  A June 25, 1998 treatment note indicated that he 
had multiple scars on the back and a few inflamed papules.  
He also had erythematous scaling over the scalp.  

The veteran testified at a personal hearing at the RO in 
March 1997.  He stated that he no longer removed his shirt in 
public because of his skin disorder.  He indicated that it 
had increased in severity since service.

VA examined the veteran in November 2000.  He had multiple 
atrophic scars from previous lesions, multiple large open 
comedones, and multiple erythematous papules.  He had similar 
lesions on his chest.  His chest also displayed multiple 
hypopigmented macules consistent with previous lesions and 
scarring.  On his central face he had erythema and 
telangiectasia on the nose.  His back also had multiple 
hyperpigmented stuck-on appearing papules and plaques 
consistent with seborrheic keratoses.  The diagnosis was 
severe acne conglobata.

VA re-examined the veteran in February 2001.  His back showed 
multiple atrophic scars from previous lesions, multiple large 
comedones and multiple papules.  He had multiple 
hypopigmented macules consistent with previous lesions and 
scarring on the chest.  There was some erythema and 
telangiectasia on the nose.  There were also multiple stuck-
on papules on the back.  The diagnosis was acne conglobata.


Relevant law and regulations

PTSD

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West supp. 2001).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).


Acne conglobata

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in 
October 1995 and the supplemental statements of the case 
(SSOC) issued in April 1997 and December 2001, the veteran 
and his representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  The RO sent the veteran 
correspondence concerning the VCAA in November 2001.  This 
correspondence informed the veteran that VA would assist him 
in obtaining evidence if he would provided VA with sufficient 
information about available records.  He was also informed of 
the needed evidence in the Board remand issued in September 
1997.  The SOC and the SSOCs also notified the veteran of the 
pertinent law and regulations, as well as his due process 
rights. 


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
December 1981, September 1988, September 1996, November 2000 
and February 2001.  There are also of record various 
outpatient treatment records, as well as the pertinent 
hospitalization reports.  Again, the veteran was sent 
correspondence in November 2001 concerning the provisions of 
the VCAA, which included notifying him of the evidence needed 
to substantiate his claims.  There is no indication that 
there is any relevant evidence which currently exists and 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing in 
March 1997.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

PTSD

The evidence shows that the veteran served in Vietnam.  His 
military occupational specialty was cook.  The record does 
not establish that the veteran engaged in combat.  Once it is 
found that a veteran had not been engaged in combat with the 
enemy, that veteran's lay testimony, standing alone, is not 
enough to establish the occurrence of an inservice stressor.  
The record must contain service records or other reliable 
sources which corroborate the veteran's testimony as to the 
occurrence of the claimed inservice stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd 124 F 3d. 228 (Fed. Cir. 
1997).  

In this case, there are inconsistencies in the record, such 
as the the inability to confirm the death of a spefically 
named individual in the veteran's Army unit.  However, the 
veteran has alleged that his stressors include mortar and 
sniper attacks, and, according to information derived from 
Army records, the unit in which the veteran served in Vietnam 
came under mortar, rocket, and sniper attacks.  Although the 
records do not include information as to the veteran's 
personal involvement in such attacks, corroboration for 
purposes of establishing a basis for the grant of service 
connection for PTSD does not require verification of all 
details of a reported stressor.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Furthermore, the Court of Appeals for 
Veterans Claims has held that corroboration of the fact that 
a veteran's unit was subjected to rocket attacks is 
sufficient under the provisions of 38 C.F.R. § 3.304(f), even 
if there is no record showing that the veteran himself was 
present during the attacks.  Pentecost v. Principi, No. 00-
2083 (U.S. Vet. App. May 24, 2002).

In this case the veteran has a diagnosis of PTSD based on his 
reports of experiencing mortar and rocket attacks, and Army 
records establish that the veteran's unit was subjected to 
mortar, rocket, and sniper attacks.  The evidence, therefore, 
establishes a basis for the grant of service connection for 
PTSD.


Acne conglobata

The veteran's acne conglobata will be rated as analogous to 
eczema.  According to the applicable criteria, a 30 percent 
evaluation is warranted for eczema with exudation or itching 
constant, extensive lesions or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or which is exceptionally repugnant.  
38 C.F.R. Part 4, DC 7806 (2001).

After a careful review of the evidence of record, it is found 
that a 50 percent evaluation for the service-connected acne 
conglobata is not warranted.  The evidence of record, 
particularly the VA examinations conducted in November 2000 
and February 2001, do not show that the veteran's condition 
is manifested by ulceration, extensive exfoliation or 
crusting.  Nor is there any suggestion that the condition has 
resulted in systemic or nervous manifestations.  While this 
disorder has caused marked disfigurement, it is not 
exceptionally repugnant.  Therefore, it is concluded that the 
preponderance of the evidence is against the veteran's claim 
for a 50 percent disability evaluation for his service-
connected acne conglobata.

Extraschedular evaluation

The RO declined referral of the appellant's claim for an 
increased rating for the acne conglobata on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (2001) when it last 
adjudicated the case by SSOC in December 2001.  The Board 
agrees as it does not appear from a review of the medical 
evidence that referral for consideration of an extraschedular 
rating for this disability is indicated.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court of Appeals for Veterans 
Claims (the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find that Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the appellant, as the question of an extraschedular rating is 
a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, 9 Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's acne conglobata warrants 
entitlement to increased compensation above the level 
presently assigned under the schedular criteria and hence, it 
does not appear that he has an "exceptional or unusual" 
disability.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for this disability; in fact, he has never been 
hospitalized for his acne conglobata.  With respect to 
employment, it is not claimed or shown by the evidence of 
record that the appellant suffered from any employment 
handicap in the years after service due to his skin disorder.  
Hence, in the absence of any evidence which reflects that the 
skin disorder is exceptional or unusual such that the regular 
schedular criteria is inadequate to rate it, and in light of 
the record which does not show employment handicap due to 
this disability in the post-service period, marked 
interference with employment is not shown by a longitudinal 
review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria is inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disorder is not in order.


ORDER

Service connection for PTSD is granted.

An increased evaluation for the service-connected acne 
conglobata is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

